Holcomb, C. J., and Mount, J.
(dissenting)—We dissent. In our opinion, the analysis of the evidence does not by any means indicate a preponderance of the facts contrary to the findings of the trial court. Moreover, the trial court had the advantage of having all the witnesses and parties before it, and was thereby enabled to judge of their credibility in a way in which we are not. If, as the majority opinion states, Mrs. Bayer is “not insane in the sense that, she requires confinement, or requires the supervision of a guardian over her person,” that certainly goes very far to justify the trial court’s findings and conclusions. The mere fact that Mrs. Bayer preferred one of her relatives to another, or that she was generous or reckless with her property, does not of itself indicate incompetency. Many persons are extravagant or over-generous, or partial to one or another of their relatives or friends, but are not, for that reason, considered incompetent to manage their affairs. If sane, Mrs. Bayer has the right to squander her property to the last dollar, if she desires.
The judgment should be affirmed.